DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "for delivery to the airway of a subject" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "for delivery to an airway of a subject" and suggests amending.
Claim 15 recites the limitation "for delivery to the airway of a subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "for delivery to an airway of a subject" and suggests amending.
Claim 15 recites the limitation "with the pressure generator" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as " with a pressure generator " and suggests amending.
Claim 22 recites the limitation "for delivery to the airway of a subject" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "for delivery to an airway of a subject" and suggests amending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017/0258365 Ramanan et al., hereinafter “Ramanan”.
Regarding claim 1, Ramanan discloses a sleep staging system (Abstract) comprising: one or more sensors (Para 31, 70, and 147) configured to generate output signals conveying information related to one or more breathing parameters of subject (Para 70 and Figure 2); and one or more physical computer processors (Para 69 and Figure 1, element 104) operatively connected with the one or more sensors (Para 69-70 and Figure 1, element 104 and 105), the one or more physical computer processors configured by computer readable instructions (Para 69) to: determine, based on the output signals (Para 70 and 71), one or more breathing features of individual breaths of the subject (Para 71 describes a feature extraction module, Para 81, Para 82-145 go through the different features); determine a distribution of the one or more breathing features over one or more time windows (Para 83-145; discuss calculating variance over a plurality of breaths, therefore over one or more time windows); detect presence of a breathing event based on the output signals (Para 71 and 77); and determine sleep states of the subject (Para 12) with a sleep stage classifier model (Para 148) based upon the distribution of the breathing features and the one or more breathing events (Para 148 and 149).
Regarding claim 2, Ramanan discloses the one or more physical computer processors (Para 69 and Figure 1, element 104) are further configured to: determine at least one measured parameter related to the detected breathing event (Para 71; the event is detected and output signals are measured based on the detection module), the measured parameter indicating a number of times one or more breathing events similar to the detected breathing event are detected over one or more of the time windows (Para 394; a number of apnea events are scored for certain time periods, see also Para 345); and determine sleep states of the subject (Para 12) based on the at least one measured parameter and the distribution of the breathing feature (Para 12, 148, and 149).
Regarding claim 3, Ramanan discloses the one or more physical computer processors (Para 69 and Figure 1, element 104) are further configured to determine a distribution of the one or more breathing features over a plurality of time windows (Para 83-145; discuss calculating variance over a plurality of breaths, therefore over one or more time windows), at least one of the time windows having a length of at least 60 seconds (Para 134 discloses 30 breaths; which is at least 60 seconds. See https://www.medicalnewstoday.com/articles/324409 disclosing the normal rate of breath per minute).
Regarding claim 4, Ramanan discloses the output signals are non- electroencephalogram (non-EEG) signals (Para 147; could be EMG, EOG, or respiratory effort bands).
Regarding claim 5, Ramanan discloses the one or more breathing parameters (Para 70 and Figure 2) include respiratory effort of the subject (Para 147 and 170).
Regarding claim 6, Ramanan discloses the one or more breathing parameters (Para 70 and Figure 2) include respiratory airflow of the subject (Abstract and Para 244).
Regarding claim 7, Ramanan discloses the sleep staging system comprises a CPAP device (Para 386), the CPAP device further comprising a pressure generator (Para 386) configured to generate a pressurized flow of breathable gas for delivery to an airway of a subject (Para 386), the one or more physical computer processors (Para 69 and Figure 1, element 104) being operatively connected with the pressure generator to control delivery of the pressurized flow of breathable gas to the airway of the subject based on the output signals from the one or more sensors (Para 386).
Regarding claim 8, Ramanan discloses the one or more breathing features of the individual breaths (Para 71 describes a feature extraction module, Para 81, Para 82-145 go through the different features) comprise breath duration, duration of inspiration vs expiration, minimum and maximum flow values, and/or tidal volume of each individual breath (Para 83, 88, 246, and 345).
Regarding claim 9, Ramanan discloses a method comprising: generating, with one or more sensors (Para 31, 70, and 147), output signals conveying information related to one or more breathing parameters of subject (Para 70 and Figure 2); determining, with one or more physical computer processors (Para 69 and Figure 1, element 104), based on the output signals (Para 70 and 71), one or more breathing features of individual breaths of the subject (Para 71 describes a feature extraction module, Para 81, Para 82-145 go through the different features); determining, with one or more physical computer processors (Para 69 and Figure 1, element 104), a distribution of the one or more breathing features over one or more time windows (Para 83-145; discuss calculating variance over a plurality of breaths, therefore over one or more time windows); detecting, with one or more physical computer processors (Para 69 and Figure 1, element 104), presence of a breathing event based on the output signals (Para 71 and 77); and determining, with one or more physical computer processors (Para 69 and Figure 1, element 104), sleep states of the subject (Para 12) with a sleep stage classifier model (Para 148) based upon the distribution of the breathing features and the one or more breathing events (Para 148 and 149).
Regarding claim 10, Ramanan discloses the method further comprises: determining, with one or more physical computer processors (Para 69 and Figure 1, element 104), at least one measured parameter related to the detected breathing event (Para 71; the event is detected and output signals are measured based on the detection module), the measured parameter indicating a number of times one or more breathing events similar to the detected breathing event are detected over one or more of the time windows (Para 394; a number of apnea events are scored for certain time periods, see also Para 345); and determining, with one or more physical computer processors (Para 69 and Figure 1, element 104), sleep states of the subject (Para 12) based on the at least one measured parameter and the distribution of the breathing feature (Para 12, 148, and 149).
Regarding claim 11, Ramanan discloses determining a distribution of the one or more breathing features over a plurality of time windows (Para 83-145; discuss calculating variance over a plurality of breaths, therefore over one or more time windows), at least one of the time windows having a length of at least 60 seconds (Para 134 discloses 30 breaths; which is at least 60 seconds. See https://www.medicalnewstoday.com/articles/324409 disclosing the normal rate of breath per minute).
Regarding claim 12, Ramanan discloses the output signals are non- electroencephalogram (non-EEG) signals (Para 147; could be EMG, EOG, or respiratory effort bands).
Regarding claim 13, Ramanan discloses the one or more breathing parameters (Para 70 and Figure 2) include respiratory effort of the subject (Para 147 and 170).
Regarding claim 14, Ramanan discloses the one or more breathing parameters (Para 70 and Figure 2) include respiratory airflow of the subject (Abstract and Para 244).
Regarding claim 15, Ramanan discloses generating a pressurized flow of breathable gas (Para 386) for delivery to an airway of a subject (Para 386), the one or more physical computer processors (Para 69 and Figure 1, element 104) being operatively connected with a pressure generator to control deliver of the pressurized flow of breathable gas to the airway of the subject based on the output signals (Para 386).
Regarding claim 16, Ramanan discloses a sleep staging system (Abstract) comprising: means for sensing (Para 31, 70, and 147), configured for generating output signals conveying information related to one or more breathing parameters of subject (Para 70 and Figure 2); means for determining (Para 69 and Figure 1, element 104), configured for determining, based on the output signals (Para 70 and 71), one or more breathing features of individual breaths of the subject (Para 71 describes a feature extraction module, Para 81, Para 82-145 go through the different features); means for determining (Para 69 and Figure 1, element 104), configured for determining a distribution of the one or more breathing features over one or more time windows (Para 83-145; discuss calculating variance over a plurality of breaths, therefore over one or more time windows); means for detecting (Para 71 and 77), configured for detecting presence of a breathing event based on the output signals (Para 71 and 77); and means for determining (Para 69 and Figure 1, element 104), configured for determining sleep states of the subject (Para 12) with a sleep stage classifier model (Para 148) based upon the distribution of the breathing features and the one or more breathing events (Para 148 and 149).
Regarding claim 17, Ramanan discloses means for determining (Para 69 and Figure 1, element 104), configured for determining at least one measured parameter related to the detected breathing event (Para 71; the event is detected and output signals are measured based on the detection module), the measured parameter indicating a number of times one or more breathing events similar to the detected breathing event are detected over one or more of the time windows (Para 394; a number of apnea events are scored for certain time periods, see also Para 345); and means for determining (Para 69 and Figure 1, element 104), configured for determining sleep states of the subject (Para 12) based on the at least one measured parameter and the distribution of the breathing feature (Para 12, 148, and 149).
Regarding claim 18, Ramanan discloses means for determining (Para 69 and Figure 1, element 104), configured for determining a distribution of the one or more breathing features over a plurality of time windows (Para 83-145; discuss calculating variance over a plurality of breaths, therefore over one or more time windows), at least one of the time windows having a length of at least 60 seconds (Para 134 discloses 30 breaths; which is at least 60 seconds. See https://www.medicalnewstoday.com/articles/324409 disclosing the normal rate of breath per minute).
Regarding claim 19, Ramanan discloses the output signals are non- electroencephalogram (non-EEG) signals (Para 147; could be EMG, EOG, or respiratory effort bands).
Regarding claim 20, Ramanan discloses the one or more breathing parameters (Para 70 and Figure 2) include respiratory effort of the subject (Para 147 and 170).
Regarding claim 21, Ramanan discloses the one or more breathing parameters (Para 70 and Figure 2) include respiratory airflow of the subject (Abstract and Para 244).
Regarding claim 22, Ramanan discloses the sleep staging system comprises a CPAP device (Para 386), the CPAP device further comprising a pressure generating means (Para 386) configured to generate a pressurized flow of breathable gas for delivery to an airway of a subject (Para 386), the CPAP device comprising one or more physical computer processors (Para 69 and Figure 1, element 104) being operatively connected with the pressure generating means to control deliver of the pressurized flow of breathable gas to the airway of the subject based on the output signals from the sensing means (Para 386).
Regarding claim 23, Ramanan discloses the one or more physical computer processors (Para 69 and Figure 1, element 104) are further configured to provide feedback indicating the sleep states (Para 71).
Regarding claim 24, Ramanan discloses providing, with one or more physical computer processors (Para 69 and Figure 1, element 104), feedback indicating the sleep states (Para 71).
Regarding claim 25, Ramanan discloses means for providing feedback (Para 71) configured to provide feedback indicating the sleep states (Para 71).

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. 
Examiner acknowledges the arguments made on record but respectfully disagrees. All rejections remain held.
Regarding the 112b rejections of claims 7, 15, and 22 examiner understands applicants’ point of view on the limitation regarding “the airway”, however, this is still a case of antecedent basis. It is true that every human inherently has an airway, but this airway hadn’t been claimed, even if it is inherent, there is a lack of antecedent basis and “the airway” should read “an airway”. This is especially because the claims are referring to a subject, this might not necessarily mean it’s a human subject. Amendments to the claims are respectfully requested.
Regarding the 112b of claim 15, examiner holds the rejection. Even if claim 15 is directed to a method and is claiming the step of “generating”, it is still clearly stating that the generating is controlled by “the pressure generator”. Even if the claim as a whole is not directed toward this pressure generator, there is still a lack of antecedent basis, given that this was not mentioned in this claim set before. An amendment is respectfully requested.
Regarding the 102 rejection of the independent claims, applicant first addresses the limitation “determine a distribution of the one or more breathing features over one or more time windows”. Paragraphs 83-145 go into detail about the different extracted features and mention repeatedly that certain features are determined with a sliding window including a plurality of breaths. For this reason, examiner respectfully holds the rejection. 
Regarding the second and last argument addressing the limitation “determine sleep states of the subject with a sleep stage classifier model”, examiner respectfully disagrees. The term “sleep stage classifier model” is broad, any model that classifies sleep stages could potentially read on this limitation. This is clearly stated in Paragraph 148 of Ramanan. Applicant points to Paragraph 21 of the instant application to show how the type of classifier model used, is more advantageous than a Markov model, and examiner understands that point of view, however, this is not reflected in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the teachings in Para 21 of the application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For this reason, the claims are interpreted broadly and it is believed that the reference Ramanan reads on the limitations as they currently stand. Examiner would suggest clarifying what this model is in the claims in order to overcome the current art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792